Proceeding pursuant to CPLR article 78 to review a determination, made after a hearing, that petitioner had violated subdivision (d) of section 1180 of the Vehicle and Traffic Law and imposing a fine against the petitioner as a consequence thereof. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The proof in this proceeding established by clear and convincing evidence that petitioner was guilty of violating subdivision (d) of section 1180 of the Vehicle and Traffic Law (see Vehicle and Traffic Law, § 227). Laser, J. P., Gulotta, Bracken and Boyers, JJ., concur.